 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM L. NIBLE,                                Case No. 16-cv-02849-BAS-RBM
12                                  Plaintiff,
                                                      ORDER (1) ADOPTING REPORT
13          v.                                        AND RECOMMENDATION; AND (2)
                                                      GRANTING DEFENDANTS’
14   FINK, et al.,
                                                      MOTION FOR SUMMARY
15                                  Defendants.       JUDGMENT
16
                                                      [ECF Nos. 56, 71]
17
18
19         Plaintiff William L. Nible, a California prisoner proceeding pro se and in forma
20   pauperis, filed a lawsuit against several staff members of the Richard J. Donovan
21   Correctional Facility (“RJD”) in San Diego, California. (ECF No. 46.) Defendants T. Fink
22   and T. Diaz moved for summary judgment on all of Plaintiff’s claims against them. (ECF
23   No. 56.)     Magistrate Judge Ruth Bermudez Montenegro issued a Report and
24   Recommendation (“R&R”) recommending that this Court grant the motion for summary
25   judgment in its entirety. (“R&R,” ECF No. 71.) Judge Montenegro ordered any objections
26   to be filed within thirty days of the issuance of the R&R. (Id. at 23.) Plaintiff requested
27   and received two extensions in which to file objections, and subsequently filed timely
28   objections. (“Obj.,” ECF No. 78.)

                                                  1
                                                                                        16cv2849
 1          Having reviewed the briefing on the motion for summary judgment, Judge
 2   Montenegro’s R&R, and Plaintiff’s objections, the Court ADOPTS the R&R.
 3   I.     BACKGROUND
 4          Judge Montenegro’s R&R contains a thorough and accurate recitation of the factual
 5   and procedural histories underlying the instant motion for summary judgment. (R&R at
 6   1–6.) This Order incorporates by reference the background as set forth therein.
 7   II.    LEGAL STANDARD
 8          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 9   court’s duties regarding a magistrate judge’s report and recommendation. The district court
10   “shall make a de novo determination of those portions of the report . . . to which objection
11   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
12   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(c); see also
13   United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In the absence of a timely
14   objection, however, “the Court need only satisfy itself that there is no clear error on the
15   face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
16   committee’s note (citing Campbell v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)).
17   III.   ANALYSIS
18          The Court will review de novo those parts of the R&R to which Plaintiff objects and
19   will review for clear error the parts of the R&R to which Plaintiff does not object. 1
20
21
22   1
       Judge Montenegro analyzed the admissibility of various documents submitted by the parties. (R&R at
     6–13.) Plaintiff does not specifically object to the findings that certain documents are inadmissible, only
23
     at times arguing that he “has a witness to present at trial who will testify to the contents” of the documents.
24   (Obj. at 13, 15.)
             The Court agrees that at the summary judgment stage, a nonmoving party need not produce
25   evidence in a form that would be admissible at trial in order to avoid summary judgment. See Celotex
     Corp. v. Catrett, 477 U.S. 317, 324 (1986). This is particularly true since Plaintiff is appearing in pro per,
26   and courts are cautioned to make reasonable allowances for pro per litigants and to read pro se papers
     liberally. McCabe v. Arave, 827 F.2d 634, 640 n.6 (9th Cir. 1987). However, ultimately, the statements
27
     and declarations submitted by Plaintiff do not change the outcome or the Court’s conclusion.
28

                                                           2
                                                                                                           16cv2849
 1         A.     Procedural Due Process Cause of Action
 2         Plaintiff alleges his due process rights were violated through Defendants’
 3   confiscation of the rune set. Judge Montenegro first found that Defendants misapplied
 4   prison regulations when they confiscated Plaintiff’s rune set. (R&R at 15.) Therefore, the
 5   confiscation was in violation of established state procedure and was unauthorized. (Id.)
 6   The Court agrees and further adds that the rune set was returned to the vendor following
 7   Defendants’ confiscation of the set, but the vendor would not accept the set because pieces
 8   were missing. (ECF No. 64, at 28.) There is no evidence this was the fault of Plaintiff, as
 9   Plaintiff was never permitted to be in possession of the set. The missing pieces likely were
10   inadvertently lost through Defendants’ actions. Thus, the failure of Defendants to ensure
11   the rune set remained complete when the set was in their possession could be seen as a
12   deprivation of Plaintiff’s property.
13         However, even if Defendants intentionally or unintentionally deprived Plaintiff of
14   his property, Judge Montenegro found that an adequate postdeprivation remedy for this
15   violation is available to Plaintiff, through the California Government Claims Act. (R&R
16   at 15.) “[A]n unauthorized intentional deprivation of property by a state employee does
17   not constitute a violation of the procedural requirements of the Due Process Clause of the
18   Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is available.”
19   Hudson v. Palmer, 468 U.S. 517, 533 (1984). After the incident, Plaintiff submitted a
20   claim to the California Victim Compensation and Government Claims Board. (Id. (citing
21   ECF No. 64, at 52).) In his claim, Plaintiff alleged Defendant Fink refused to allow
22   Plaintiff to keep his religious items and caused the items to be destroyed, sending only half
23   of the set back to the vendor. (ECF No. 64, at 53.) The Board rejected Plaintiff’s claim,
24   (id. at 52), but the process provided a meaningful postdeprivation remedy for Plaintiff
25   nonetheless. Judge Montenegro therefore found Defendants did not violate Plaintiff’s due
26   process rights and recommends the Court grant Defendants’ motion for summary judgment
27   for this claim.
28

                                                  3
                                                                                          16cv2849
 1            Plaintiff objects, arguing that Judge Montenegro applied the wrong legal standard
 2   and “should have looked to the ruling” in Procunier v. Martinez, 416 U.S. 396 (1974).
 3   (Obj. at 6–7.) Plaintiff acknowledges that the Procunier holding was overturned in part by
 4   Thornburgh v. Abbott, 490 U.S. 401 (1989). Thornburgh held that the less deferential
 5   standard of Martinez—whereby prison regulations authorizing mail censorship must be
 6   “generally necessary” to protect a legitimate governmental interest—is limited to
 7   regulations concerning outgoing personal correspondence from prisoners. Id. at 407–13.
 8   But regulations regarding incoming mail are valid if they are reasonably related to
 9   penological interests. Id. This holding is not relevant here, as the Court is not analyzing
10   whether the prison regulations regarding mail are reasonable. What is material is the
11   postdeprivation remedy that exists for Plaintiff following the confiscation of his incoming
12   mail. See Hudson, 468 U.S. at 533. Because Plaintiff had access to, and in fact used, an
13   adequate postdeprivation remedy after the confiscation of the rune set, there was no
14   violation of Plaintiff’s due process rights. Defendants are entitled to summary judgment
15   on this claim. The Court ADOPTS the R&R and GRANTS Defendants’ motion for this
16   claim.
17            B.    Equal Protection Cause of Action
18            Judge Montenegro found Plaintiff cannot demonstrate an equal protection violation
19   because there is no evidence that Defendants confiscated the rune set with discriminatory
20   intent, or that similarly situated people are being treated differently. (R&R at 16.) Plaintiff
21   concedes to summary judgment for this claim. (Obj. at 14.) The Court therefore ADOPTS
22   the R&R and GRANTS Defendants’ motion for this claim.
23            C.    Free Exercise of Religion Cause of Action
24            Plaintiff brings a claim for violation of the free exercise clause of the First
25   Amendment. Thus, Plaintiff must show the action “substantially burden[ed]” the practice
26   of his religion. Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir. 2015). “[A] substantial
27   burden [on one’s religion] must place more than an inconvenience on religious exercise’;
28   it must have a ‘tendency to coerce individuals into acting contrary to their religious beliefs’

                                                   4
                                                                                            16cv2849
 1   or ‘exert [ ] substantial pressure on an adherent to modify his behavior and to violate his
 2   beliefs.’” Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 1011 (9th Cir. 2013) (citation
 3   omitted).
 4          Judge Montenegro found there is no evidence Plaintiff’s practice of religion was
 5   substantially burdened by Defendants’ actions. (R&R at 19.) Judge Montenegro reasoned
 6   that Plaintiff possessed runes before the incident and was successfully able to purchase
 7   another rune set after the incident. (Id.) Thus, she found Plaintiff’s deprivation of this one
 8   particular rune set to be merely an inconvenience. (Id.) Plaintiff disagrees, arguing that
 9   because runes “are required for daily use as a mean [sic] of study and prayer” for Odinic
10   practitioners, the loss of the runes prevented him from exercising his religious beliefs.
11   (Obj. at 15.)
12          The Court agrees with Judge Montenegro. The Court understands that Plaintiff was
13   inconvenienced and frustrated by this incident and by his inability to keep the rune set.2
14   And although Plaintiff states he felt burdened by the loss of the runes, there is no evidence
15   the incident was a substantial burden on him or his religion, i.e. that it had a tendency to
16   coerce him to act contrary to his beliefs or modify his religious behavior. Instead, Plaintiff
17   purchased another rune set afterward the incident. Further, as evidenced by an exhibit
18   submitted by Plaintiff, the warden at RJD informed Plaintiff’s family member Ms.
19   Hickman that she could resend the runes to Plaintiff and Defendant Fink would have his
20   supervisor Mr. Brown assess the runes. (ECF No. 64, at 36.) It is unclear if Ms. Hickman
21   resent the runes, but the exhibit shows Defendants were willing to review the runes again
22   and therefore the Court finds Defendants were not putting “substantial pressure” on
23   Plaintiff to modify his religion or beliefs. See Naoko Ohno, 723 F.3d at 1011. Thus,
24
25
26
     2
       The Court also agrees with Plaintiff that RJD’s religious property matrix is confusing, as it allows
27   inmates to possess runes (which can be made of stone) in a set “not to exceed 25 pieces” but also prohibits
     inmates from possessing stones in a set greater than five pieces. (Exhibit 1 to Fink Decl., ECF No. 56-2.)
28   But this confusion does not create a constitutional violation.

                                                         5
                                                                                                       16cv2849
 1   Plaintiff is unable to demonstrate a free exercise clause violation and the Court ADOPTS
 2   the R&R and GRANTS Defendants’ motion for this claim.
 3          D.      State Law Claim
 4          Plaintiff vaguely references “state tort law” as a cause of action, and Judge
 5   Montenegro construed the claim as a violation of California Code of Regulations, Title 15,
 6   based on Defendants’ alleged failure to follow prison mail regulations. (R&R at 19.)
 7          Judge Montenegro found there is no independent cause of action under 42 U.S.C.
 8   § 1983 for a violation of Title 15 regulations. (Id. at 20.) The Court agrees. But Plaintiff
 9   argues he did not file his state law claim under section 1983, but instead filed under 28
10   U.S.C. § 1367. (Obj. at 16.) Indeed, Plaintiff alleged in his complaint that his state law
11   claim is before the Court under supplemental jurisdiction pursuant to section 1367. (See
12   ECF No. 46, at ¶ 30.) 3 Thus Plaintiff alleges Defendants’ actions violated Title 15 of the
13   California Code of Regulations. (Obj. at 12.) Plaintiff is seeking $33.58, the cost of the
14   runes, as a remedy for the state law violations. (ECF No. 64, at 11.)
15          However, “violations of Title 15 of the California Code of Regulations . . . do not
16   create a private right of action.” King v. Los Angeles Cnty. Sheriff’s Dept., 672 F. App’x
17   701, 702 (9th Cir. 2016). A plaintiff is not entitled to sue for damages based on a violation
18   of the Regulations. Davis v. Powell, 901 F. Supp. 2d 1196, 1211 (S.D. Cal. 2012) (citation
19   omitted). Because there is no right of action for Plaintiff’s claim, Defendants are entitled
20   to summary judgment. The Court ADOPTS the R&R and GRANTS Defendants’ motion
21   for Plaintiff’s state law claim.
22   ///
23   ///
24   ///
25
26
27   3
      In his opposition to the MSJ, Plaintiff vaguely references California Civil Code sections 3336, 627, 667,
     and 3294. (ECF No. 64, at 10.) But these statutes are not referenced in Plaintiff’s complaint, thus, the
28   Court does not analyze the allegations referenced for the first time in the opposition.

                                                         6
                                                                                                      16cv2849
 1         E.     Eighth Amendment and Religious Land Use and Institutionalized
 2                Persons Act (“RLUIPA”) Claims
 3         In his opposition to the motion for summary judgment and in his objections, Plaintiff
 4   “concedes to granting of summary judgment” on his Eighth Amendment and RLUIPA
 5   claims. (ECF No. 64, at 3–4; Obj. at 17.) Thus, the Court ADOPTS the R&R and
 6   GRANTS Defendants’ motion for these claims.
 7         F.     Qualified Immunity
 8         Judge Montenegro found that because Defendants did not violate Plaintiff’s
 9   constitutional rights, they are entitled to qualified immunity. (R&R at 23.) Plaintiff has
10   conceded that the majority of his constitutional claims can be dismissed (i.e., his equal
11   protection, Eighth Amendment, and RLUIPA claims). Thus the remaining issue is whether
12   Defendants are entitled to qualified immunity for Plaintiff’s due process and free exercise
13   of religion claims. As noted herein, the Court finds no constitutional violations under these
14   causes of action, thus, Defendants are entitled to qualified immunity. The Court ADOPTS
15   the R&R and GRANTS Defendants’ motion for these claims.
16   IV.   CONCLUSION
17         For the foregoing reasons, the Court ADOPTS the R&R, (ECF No. 71) in its entirety
18   and GRANTS Defendants Fink and Diaz’s motion for summary judgment, (ECF No. 56).
19   The Clerk shall not enter final judgment because Plaintiff still has claims pending against
20   other Defendants.
21         IT IS SO ORDERED.
22   DATED: June 26, 2019
23
24
25
26
27
28

                                                  7
                                                                                          16cv2849
